EXHIBIT 10.28



     
Invoice to
General Dynamics
C4 Systems, Inc.
 
 
ATTN: ACCOUNTS PAYABLE
77 “A” STREET
NEEDHAM, MA 02494-2892
UNITED STATES
   
Order
     
Our Order date
Purchase Order
   
8/27/2004
5023807
Site: 01
 
GD C4S LOC 01
 
   
Buyer:
Supplier No
Revision
PO Status:
Michael Harris
 
436876
 
1
 
Released
 
Delivery Address
Seller
 
GENERAL DYNAMICS
 
MORE ENERGY LTD
 
 
C4 SYSTEMS INC.
275 JOHN HANCOCK ROAD
TAUNTON MA 02780-1069
 
SUB OF MEDISEL LTD
14 SHABAZI ST
YEHUD INDUSTRIAL ZN
ISRAEL
 
 
Ship via
Terms of Delivery
 
SEE BELOW
 
ORIGIN FRT COLLECT
 
 
Our Customer No
Payment Terms
   
NET 30
 
Confirm to Date
         
Internal Destination (should be labeled on all goods)
 
NOT APPLICABLE
 
   

Line Your Part No.
Your Description
Quantity Unit
Price Del. Date
Part Revision
Ret Our Part No.
Description
Taxable
Line Total Amount USD
Tech Coordinator
Supplier Blanket Reference
     
DPA: Rating:
Contract No.:
               
1
 
1.00 EA
$42,500.00000
9/30/2004
1
USAF BAO KIT DIRECT LIQUID FUEL CELL - PAYMENT #1
N
 
$42,500.00
 
04-1-074
 
     
2
 
1.00 EA
$42,500.00000
10/29/2004
1
USAF BAO KIT DIRECT LIQUID FUEL CELL - PAYMENT #2
N
 
$42,500.00
 
04-1-074
 
     
3
 
1.00 EA
$42,500.00000
11/30/2004
1
USAF BAO KIT DIRECT LIQUID FUEL CELL - PAYMENT #3
N
 
$42,500.00
 
04-1-074
 
     


 
 

--------------------------------------------------------------------------------




4
 
1.00 EA
$42,500.00000
12/30/2004
1
USAF BAO KIT DIRECT LIQUID FUEL CELL - PAYMENT #4
N
 
$42,500.00
 
04-1-074
 
     
5
 
1.00 EA
$42,500.00000
1/28/2005
1
USAF BAO KIT DIRECT LIQUID FUEL CELL - PAYMENT #5
N
 
$42,500.00
 
04-1-074
 
     
6
 
1.00 EA
$42,500.00000
2/25/2005
1
USAF BAO KIT DIRECT LIQUID FUEL CELL - PAYMENT #6
N
 
$42,500.00
 
04-1-074
 
     
7
 
1.00 EA
$42,500.00000
3/30/2005
1
USAF BAO KIT DIRECT LIQUID FUEL CELL - PAYMENT #7
N
 
$42,500.00
 
04-1-074
 
     
8
 
1.00 EA
$42,500.00000
4/28/2005
1
USAF BAO KIT DIRECT LIQUID FUEL CELL - PAYMENT #8
N
 
$42,500.00
 
04-1-074
 
     
9
 
1.00 EA
$42,500.00000
5/27/2005
1
USAF BAO KIT DIRECT LIQUID FUEL CELL - PAYMENT #9
N
 
$42,500.00
 
04-1-074
 
     
10
 
1.00 EA
$42,500.00000
6/30/2005
1
USAF BAO KIT DIRECT LIQUID FUEL CELL- PAYMENT #10
N
 
$42,500.00
 
04-1-074
 
         
Total Amount (USD)  $425,000.00



Class 1 Ozone depleting substances (ODS) are prohibited from use on this
purchase order without prior General Dynamics written approval…. Note: All
invoices must reference the complete purchase order number including the
revision and release number if applicable, line item number, quantity shipped,
and the unit price…. For freight collect, except UPS, use purchase order number
in lieu of account number on your bill of lading or airway bill…. “Any drawing
reference or drawing requirement which stipulates marking including “GTF”, “GTF
Government Systems”, “GSC” or “Government Systems Corporation” should not be
implemented in the product manufacture process. Cage code (FSCM), marking shall
remain as exists on the drawing.”
If there are Quality Codes associated with any of the purchase order lines
above, see detailed description of the requirements at
http://www.gdc4s.com/SCM_Internet/SCM_Details/C4S-NS-VQ_QC_Codes.htm.
Any vendor who manufactures the products purchased under this PO must notify
Vendor Quality in writing if the address of the Vendor’s manufacturing facility
differs from the Vendor address given on this PO.
 

--------------------------------------------------------------------------------


 
TERMS AND CONDITIONS
The purchase order may be accepted by any means of part performance, which
acceptance constitutes unqualified agreement to all the terms and conditions
posted at http://www.gdc4s.com/SCM_Internet/SCM_Details.htm. Should the seller
specify additional or different terms, such terms shall not be binding upon
General Dynamics except to the extent General Dynamics gives its specific
agreement in writing to such terms. Whenever a Government contract number
appears in the Government Contract Number Block above, all of the Federal
Acquisition Regulations Incorporated directly, or by reference, in the Terms and
Conditions attached hereto, are fully applicable to the performance of this
purchase order.
Terms and Conditions referenced at
http://www.gdc4s.com/SCM_Internet/SCM_Details.htm shall apply, unless otherwise
specified.
 

         
   
   
       /s/ Michael J. Harris  

--------------------------------------------------------------------------------

  Buyer:  Michael Harris 







--------------------------------------------------------------------------------




Attachment (1)
04:CHS-3820-7127
 
STATEMENT OF WORK (SOW)
 
MEDIS TECHNOLOGIES/MORE ENERGY
 
Wearable Computer Power
 

1.0  
OBJECTIVE

 
Medis Technologies/More Energy (hereinafter “Subcontractor”) shall conduct and
support the activities that are defined herein for the purpose of improving the
overall effectiveness of Information Warfare (IW) operations through the use of
its advanced fuel cell power technology.
 

1.1  
General

 
The Special Operation Forces (SOF) of the U.S. Department of Defense (DoD)
require computer assets and associated peripheral devices that are rugged,
lightweight and can provide an electrical power life of at least 8 hours. DoD’s
target device will be durable (MIL-STD-810), fully compliant with
Electromagnetic Interference (EMI) emissions (MIL-STD-461) and have a total load
out weight of less than 4 pounds.
 
As an initial step toward achieving DoD objectives, the primary focus of this
project is to demonstrate operation of a modified commercial off the shelf
(COTS) tablet when powered by an external fuel cell power system. Ten of the
modified COTS tablets with five fuel cells, both of which are recognized to be
prototypes, will be delivered to the Government in month 12 of the program for
preliminary test and evaluation. Program progress and results will be documented
in monthly reports and summarized in a Final Report to be submitted to the
Government in [Subject to a request for confidential treatment; separately filed
with the Commission].
 
The desired result of this project is to demonstrate that the deliverable
prototypes are capable of continuing on a realistic spiral development path that
will meet the “wearable device” criteria established by the Special Tactics and
Tactical Air Control Party (TACP).
 

2.0  
TECHNICAL REQUIREMENTS

 
The Subcontractor shall provide support in accordance with the following
paragraphs.
 

2.1  
Technical Approach

 
This project is focused on evaluating and implementing to the extent practical
potential advancements in wearable computing solutions. Higher volumetric
electrical energy density will be sought to extend computer run time and
potentially reduce logistics support in field operations.
 

2.1.1  
Advanced Power Source

 
The subcontractor shall provide a fuel cell power pack and refueling system
suitable to extend the battery life of the GoBook™ Tablet to 8 hours of
continuous operation [Itronix GoBook™ Tablet currently operates for [Subject to
a request for confidential treatment; separately filed with the
Commission]-hours powered by [Subject to a request for confidential treatment;
separately filed with the Commission]; a [Subject to a request for confidential
treatment; separately filed with the Commission] extension is the target] with
the following characteristics:
 

--------------------------------------------------------------------------------


 

·  
Tethered Power Pack

 

·  
Capable of supporting electronic indication when fuel cell refueling is
necessary.

 

·  
Minimum of [Subject to a request for confidential treatment; separately filed
with the Commission] Watts continuous at [Subject to a request for confidential
treatment; separately filed with the Commission] provided by Medis’ fuel cell
power pack system to GoBook™ Tablet’s Power Management Module, which will be
designed by Itronix and interface with Medis’ fuel cell power pack system.

 

·  
A refueling cartridge capable of replacing fuel and electrolyte.

 

·  
Acceptance test to be demonstrated with an [Subject to a request for
confidential treatment; separately filed with the Commission]-Watt resistive
load and the Medis fuel cell power pack system must supply a continuous [Subject
to a request for confidential treatment; separately filed with the
Commission]-Watt output for a duration of 8 hours.

 
The subcontractor will provide a functional check out and evaluation of the
individual power packs and integrated systems.
 

2.1.2  
Tablet Integration with DLEDS Fuel Cell

 
The COTS tablet supplier, Itronix Corporation, is responsible for providing a
prototype external fuel cell power management device intended to demonstrate a
functional integrated GoBook™ Tablet/Fuel Cell system. The goal of the
integrated system is to operate continuously for 8 hours and to demonstrate
successful battery recharging capability. The power management module (PMM) will
be an external interface device between the GoBook™ and the fuel cell.
 
Figure 2 depicts a preliminary concept showing the power pack tethered to the
tablet.
 
Figure 2 - GDC4S Tablet/Power Pack Concept
 
[GRAPHIC]
 

3.0  
DELIVERABLES

 
The following deliverables are required:
 

3.1  
Monthly Reports—

 
The subcontractor shall submit monthly status reports by the 25th day of the
month for work performed during 30-day period. The first report is due [Subject
to a request for confidential treatment; separately filed with the Commission].
Reports may be submitted electronically to via e mail to Tom Brady and Mike
Harris. The report will cover the progress of the previous month and the
approximate number of hours expended. General Dynamics C4 Systems will provide
the desired report format. A total of twelve (12) monthly reports are required.
 

--------------------------------------------------------------------------------


 

3.2  
Quarterly Program Reviews and Presentation Material

 
[Subject to a request for confidential treatment; separately filed with the
Commission] (QPR) are planned during the course of this project at GDC4S’
Taunton facility. The location may be changed at the Government’s request and
therefore some flexibility may be necessary. The tentative dates are as follows:
[Subject to a request for confidential treatment; separately filed with the
Commission]. The actual dates of the QPRs will be scheduled to accommodate the
Subcontractor’s schedule to the extent possible. The subcontractor shall attend
each QPR and provide presentation material as needed and appropriate.
Presentation material should focus on progress during the preceding quarter,
work planned for the succeeding quarter, and issues, if any. The presentation
material should not contain any subcontractor proprietary information, including
but not limited to trade secrets, restricted technical data, or other
intellectual property.
 

   3.4  Reports—Final Scientific and Technical Report

 
The subcontractor shall provide a final Scientific and Technical Report
summarizing all work performed and documenting results achieved. The report is
due [Subject to a request for confidential treatment; separately filed with the
Commission]. The final report should not contain any subcontractor proprietary
information, including but not limited to trade secrets, restricted technical
data, or other intellectual property. The final report (and all monthly reports)
will be provided to the Government with unlimited rights in technical data.
 

   3.5  Deliverable Hardware

 
The subcontractor shall deliver five (5) prototype fuel cell power packs with
ten (10) refueling cartridges capable of extending the operation of a modified
COTS GoBook™ Tablet in accordance with the requirements identified in
section 2.1.1 above. The prototype hardware will be delivered to the Government
in “as is” condition with no express or implied warranty of any kind.
 





--------------------------------------------------------------------------------



Preservation, packing and marking for shipment of the fuel cells shall be based
on best commercial practices, suitable to ensure delivery of the material in an
undamaged condition. The subcontractor shall mark all fuel cells and fuel cell
fuel cartridges in accordance with U.S. hazardous materials marking
requirements.
 

6.0  
PERIOD OF PERFORMANCE

 
The period of performance is 13 months in accordance with the following program
schedule.
 
Task/Month
1
2
3
4
5
6
7
8
9
10
11
12
13
Task 1 - Development of Advanced Power Source
b
j
       
d
   
f
     
1.1[Subject to a request for confidential treatment; separately filed with the
Commission]
                         
1.2[Subject to a request for confidential treatment; separately filed with the
Commission]
                         
1.3[Subject to a request for confidential treatment; separately filed with the
Commission]
                         
1.4[Subject to a request for confidential treatment; separately filed with the
Commission]
                         
Task 2 - Development of EMI compliant Tablet
                 
e
     
2.1[Subject to a request for confidential treatment; separately filed with the
Commission]
                         
2.2[Subject to a request for confidential treatment; separately filed with the
Commission]
                         
2.3[Subject to a request for confidential treatment; separately filed with the
Commission]
                         
2.4[Subject to a request for confidential treatment; separately filed with the
Commission]
                         
2.5[Subject to a request for confidential treatment; separately filed with the
Commission]
                         
2.6[Subject to a request for confidential treatment; separately filed with the
Commission]
                         
2.7[Subject to a request for confidential treatment; separately filed with the
Commission]
                         
2.8[Subject to a request for confidential treatment; separately filed with the
Commission]
                         
2.9[Subject to a request for confidential treatment; separately filed with the
Commission]
                         
Task 3 - Technology Insertion Studies
                         
3.1[Subject to a request for confidential treatment; separately filed with the
Commission]
                         
3.2[Subject to a request for confidential treatment; separately filed with the
Commission]
                         
3.3[Subject to a request for confidential treatment; separately filed with the
Commission]
                         
3.4[Subject to a request for confidential treatment; separately filed with the
Commission]
                         
3.5[Subject to a request for confidential treatment; separately filed with the
Commission]
                         
3.6[Subject to a request for confidential treatment; separately filed with the
Commission]
                         
Task 4 - Evaluation of Tablet and XP Software
                   
g
   
4.1[Subject to a request for confidential treatment; separately filed with the
Commission]
                         
4.2[Subject to a request for confidential treatment; separately filed with the
Commission]
                     
h
f

 

--------------------------------------------------------------------------------


 
 
Milestones
                         
a.[Subject to a request for confidential treatment; separately filed with the
Commission]
0
0
0
0
0
0
0
0
0
0
0
   
b.[Subject to a request for confidential treatment; separately filed with the
Commission]
                         
c.[Subject to a request for confidential treatment; separately filed with the
Commission]
   
0
   
0
   
0
   
0
 
d.[Subject to a request for confidential treatment; separately filed with the
Commission]
                         
e.[Subject to a request for confidential treatment; separately filed with the
Commission]
                         
f.[Subject to a request for confidential treatment; separately filed with the
Commission]
                         
g.[Subject to a request for confidential treatment; separately filed with the
Commission]
                         
h.[Subject to a request for confidential treatment; separately filed with the
Commission]
                       
0
i.[Subject to a request for confidential treatment; separately filed with the
Commission]
                         
j.[Subject to a request for confidential treatment; separately filed with the
Commission]
                         






--------------------------------------------------------------------------------




Attachment (2)
04:CHS-3820-7127
 
PURCHASE ORDER 5023807
TERMS AND CONDITIONS
 

1.  
The terms and conditions set forth herein supersede and replace in entirety all
pre-printed terms and conditions that appear of General Dynamic C4 Systems
standard purchase order form, which have no force or effect with respect to this
contract.

 

2.  
Purchase Order 5023807 is placed on a firm, fixed price basis with a total value
of $425,000.00. Milestone payments shall be paid to More Energy in ten
installments of $42,500.00 each. The first milestone payments shall be based on
purchase order acceptance by More Energy. Payment terms are Net 30 days; all
payments shall be made by wire transfer.

 

3.  
The fuel cell power packs and refueling cartridges shall be manufactured in
accordance with More Energy’s standard practices to ensure the quality of all
components and workmanship. The products will be delivered to GDC4S and
transferred to the U.S. Government in “as is” condition with no express or
implied warranty.

 

4.  
Acceptance test to be demonstrated with an [Subject to a request for
confidential treatment; separately filed with the Commission]-Watt resistive
load and the Medis fuel cell power pack system must supply a continuous [Subject
to a request for confidential treatment; separately filed with the
Commission]-Watt output for a duration of 8 hours.

 

5.  
Deliverable reports and hardware are defined in the Purchase Order Statement of
Work.

 

6.  
It is understood by all parties, including More Energy, GDC4S, and SRA, that the
fuel cell power pack and associated refueling cartridges have been developed
exclusively at private expense by More Energy. Accordingly all technical data
and documentation related to the fuel cell power pack and associated refueling
cartridges, including but not limited to technical designs, drawings, models,
prototypes, parts lists, power management designs, test procedures, performance
data, and chemical formulations, are the exclusive property of More Energy. This
contract does not require the delivery of any technical data, nor may any party,
including GDC4S or SRA or the USAF require delivery of such data during or after
contract performance.

 

7.  
More Energy and its affiliates agree to comply with all applicable laws and
regulations pertaining to the performance of this contract.

 

8.  
This Subcontract constitutes the final and entire expressed agreements of the
Parties concerning the subject matter hereof, and supersedes all prior
negotiations, discussions, representations, correspondence, promises or
agreements, either written or oral, that may have been made in connection with
the subject matter hereof. This Subcontract may only be amended by written
agreement of the Parties.

 

9.  
Irrespective of the place of performance, this Subcontract will be construed,
interpreted and enforced in accordance with the United Stated federal common law
of government bodies, boards of contract appeals and quasi-judicial agencies of
the Federal Government of the United States. To the extent that the federal
common law of government contracts is not dispositive, the laws of the New York
shall apply.

 


 


